Title: From Thomas Jefferson to James Madison, 17 July 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr Madison
                            
                            July 17. 06.
                        
                        I return the Commission made out for mr Briscoe as Commissioner of the Western road, his residence at or
                            near Fort-Cumberland being thought to make him liable to an influence which might affect the direction of the road.
                            Baltimore being peculiarly interested in having that road conducted along the best rout without regard to the local
                            interests of the neighborhood, I have thought it best to ask of mr Smith, when he goes to Baltimore to consult with mr
                            Mcradie & mr Moore, the delegates of that neighborhood, who probably know some proper characters, & will be present
                            to inform the Senate of the grounds of appointment. whenever mr Smith therefore shall name a person to the department of
                            State, I would wish the commission to issue, without farther consulting me.
                    